COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                               §
 RAY GUTIERREZ,                                               No. 08-16-00093-CV
                                               §
                            Appellant,                            Appeal from
                                               §
 v.                                                           243rd District Court
                                               §
 243RD DISTRICT COURT,                                      of El Paso County, Texas
                                               §
                            Appellee.                         (TC # 20140D04007)
                                               §

                                    MEMORANDUM OPINION

       This appeal is before the Court to determine whether we have jurisdiction of the appeal.

Finding that there is no final judgment or appealable interlocutory order, we dismiss the appeal

for want of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015) (authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195.

       Appellant, Ray Gutierrez, was appointed to represent Isaac Duarte in a criminal case, and

he submitted his voucher to the trial court in the total amount of $7,790.25. See generally

TEX.CODE CRIM.PROC.ANN. art. 26.05 (West Supp. 2015). The 243rd District Court ordered that
Gutierrez be paid a reduced amount and entered written findings of fact in support of the

reduction. Gutierrez filed notice of appeal from the trial court’s order and findings.

        On May 19, 2016, the Clerk sent Gutierrez notice of the Court’s intent to dismiss the

appeal unless Gutierrez could show that the order is appealable. Gutierrez did not file any

response. We have found no authority for an appeal from a trial court’s order approving

payment of court-appointed counsel.         Consequently, we dismiss the appeal for lack of

jurisdiction.


August 24, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                -2-